Exhibit 99.1 NEWS Contacts: Analysts/Investors: Brian J. Radecki - Chief Financial Officer (301) 664-9132 bradecki@costar.com Media: Tim Trainor - Communications Director (301) 280-7695 ttrainor@costar.com CoStar Group, Inc. Announces Second Quarter 2007 Results Quarterly Revenues Up 22.7% Year-over-Year; Company Positioned for Significant Earnings Growth Throughout Second Half of 2007 and 2008 BETHESDA, MD – July 25, 2007 – CoStar Group, Inc. (NASDAQ: CSGP) today announced that its second quarter 2007 revenues increased 22.7% over the same period a year ago and grew sequentially by 6.6% over first quarter 2007 revenues. Having made a number of strategic investments over the past three quarters, the Company believes it has nearly completed earlier reported step-ups in investing activity and is now positioned to show strong earnings leverage over the next two quarters and throughout 2008. Year 2006-2007 Quarterly Results (in millions, except per share data) 2006 2007 Q1 Q2 Q3 Q4 Q1 Q2 Revenues $ 37.3 $ 38.9 $ 40.6 $ 42.1 $ 44.8 $ 47.8 EBITDA 4.7 5.3 8.8 7.2 5.0 4.2 Net income 1.9 2.3 4.7 3.5 1.8 1.2 Net income per share - diluted 0.10 0.12 0.25 0.18 0.09 0.06 Weighted average outstanding shares - diluted 19.3 19.3 19.1 19.2 19.2 19.3 "We made a significant investment in our business over the last three quarters to dramatically grow the number of markets in which we provide our service within the U.S., to increase the quality of our service offerings in both the United States and Europe, and to increase the reach of our sales force," stated Andrew C. Florance, CoStar Group president and CEO. "We believe that these investments, coupled with improving operational efficiencies across our organization, position the Company for sustained earnings leverage through 2008. Having made substantial progress towards achieving our primary investment objectives, we do not plan to initiate additional new significant investments in 2008. Our primary focus moving forward will be working towards a 30% EBITDA margin in our U.S. operation." As previously announced, the Company has been researching 81 new U.S. markets and plans to release its CoStar Property Professional service offering in these 81 markets in the third and fourth quarters of 2007. These 81 new markets, or core-based statistical areas (CBSAs), will be in addition to the 121 CBSAs in which CoStar Property Professional is currently offered. Revenues for the second quarter of 2007 were $47.8 million compared to $38.9 million for the second quarter of 2006 and $44.8 million for the first quarter of 2007.Core subscription-based revenues, which are supported by consistently high subscriber renewal rates, account for the majority of that growth. CoStar’s rate of renewal for subscription services was approximately 92% during the second quarter of 2007. As CoStar previously announced, it is currently investing heavily in its research operations in order to expand its geographic coverage of commercial real estate throughout the United States. Because it believes that there is significant demand for its service on a nationwide basis, the Company has embarked on an unprecedented goal of providing its information service in every significant commercial real estate market in the U.S.As a result of this effort, the total number of proactively researched and verified commercial real estate listings in CoStar’s U.S. database grew 46% year-over-year, from approximately 528,000 at the end of the second quarter of 2006 to approximately 770,000 at the end of the second quarter of 2007. CoStar’s total proprietary database (U.S. and Europe) covers more than 2.3 million proactively researched and verified properties, and contains 4.2 million images and more than 40 billion square feet of inventory across all commercial property types and classes. "We are well on our way to achieving our goal of being the only real estate information provider with the research organization, proprietary software and infrastructure to offer truly comprehensive, national U.S. and U.K. coverage," said Florance."Being in a position to offer truly national information on a market-by-market and building-by-building basis will enable us to offer our service in more markets and strengthen the value of our service for both current and potential subscribers who would benefit enormously from having an information provider offering high quality, nationwide coverage." During the quarter, CoStar finalized an agreement with CCIM Institute, an affiliate of the National Association of REALTORS. Under the agreement, CoStar will provide each CCIM member access to all for lease listings in the respective CCIM member's home market, as well as access to CoStar's for sale listings nationwide through CoStar Listings Express. CoStar believes its growing national coverage was a key factor in CCIM Institute's selection. 2 "The timing of the agreement with CCIM Institute is advantageous since it coincides with our upcoming release of 81 new markets and could accelerate the expansion market opening process by introducing the Company and its product offerings to a large number of commercial real estate professionals through a highly reputable channel," said Florance. Highlights from the quarter include a successful return as a major exhibitor at the International Council of Shopping Centers (ICSC) spring convention, and the signing of new retail-related subscriptions with several major retailers and retail-related owners, developers and brokers, including two of the top five largest retail property owners in the country.In total, the Company signed 81 new retail-related deals in the second quarter. Also during the quarter, CoStar Group filed copyright infringement and other legal claims against Centers & Malls, LLC, a company providing a service that competes with CoStar’s retail offering. As a result, the United States District Court for Maryland issued a Temporary Restraining Order directing Centers
